NO. 4-96-0941

IN THE APPELLATE COURT

OF ILLINOIS

FOURTH DISTRICT

In Re:  the Marriage of                 )   Appeal from

ELIZABETH S. SCHMIDT, n/k/a ELIZABETH   )   Circuit Court of

S. MILLER,                              )   Sangamon County

Petitioner-Appellant,         )   No. 86D289

and                           )

RICHARD B. SCHMIDT, JR.,                )   Honorable

Respondent-Appellee.          )   Diane L. Brunton,

                                        )   Judge Presiding.

_________________________________________________________________ 



          JUSTICE KNECHT delivered the opinion of the court:

Petitioner, Elizabeth Miller, filed a petition to en­force a provision of the settlement agreement incorporated into the judgment for dissolution between herself and respondent, Richard Schmidt, Jr., which required respondent to pay one-half of their daughter's educational expenses incurred for college.  The trial court entered an award for much less than one-half of the col­lege expenses for the private school in Ohio chosen by the daugh­ter.  Petitioner appeals, contending the trial court did not en­force the judgment as entered but modified it to include a re­quirement the college costs be reasonable and, in so doing, im­properly based its decision on factors under section 513(b) of the Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/513(b) (West 1996)).  We affirm.

A judgment of dissolution was entered between the par­ties on December 30, 1986.  The judgment included the following provision regarding educational expenses for college:

"IT IS FURTHER ADJUDGED that in the event 

that the minor children of the parties shall 

evidence the aptitude and desire for a college 		

education, Respondent shall contribute one-half 

of such educational expenses."

On March 15, 1996, Elizabeth filed a petition to estab­lish educational expenses pursuant to settlement agreement.  On June 5, 1996, Richard filed his answer to the petition and admit­ted the parties' daughter, Emily Ann Schmidt, had been accepted to the University of Dayton and she planned to attend that school beginning August 28, 1996.  

At the hearing on the petition, held June 5, 1996, Elizabeth testified Emily had been accepted to the University of Dayton (University) and wanted to go to school there and pre­sent­ed as an exhibit the letter of acceptance.  She tes­ti­fied to the costs for attending the University for one year, which were bro­ken down into counseling fee, orienta­tion fee, tuition, uni­versi­ty residence fee and meal service, with the total coming to slightly less than $17,345.  Eliz­abeth also pre­sent­ed an ex­hib­it consist­ing of an item­ization of the costs pro­vided to her by the Univer­sity.  The costs would be defrayed by a $1,500 scholar­ship if Emily main­tained a "B" aver­age and became involved in school activi­ties.          

Elizabeth further testified to ap­prox­imate costs for books and other school supplies of between $200 and $350 for books and $100 for other sup­plies.  Addi­tion­al ex­pens­es in­clud­ed a col­lege appli­ca­tion fee ($20), reg­is­tra­tion fee ($200), charges for the American College Test and the Scholastic Aptitude Test ($488), and auto­mo­bile in­sur­ance costs of $905 per year.  

Elizabeth stated Emily applied for financial aid through FASFA (not explained in the record) and her application was denied.  Elizabeth admitted the University is a private school, she and respondent had never agreed about splitting tui­tion at a particular school and the dissolution judgment did not refer to a spe­cific school.  

Emily was also accepted at Northern Illi­nois Uni­ver­sity, Southern Illinois University at Edwardsville, and South­ern Illinois University at Carbondale.  Elizabeth did not know the exact costs at the state schools and did not know the differ­ence in tuition between them and the University al­though she stated there was no significant difference between the tui­tion at the state schools and the University.  Elizabeth did not inquire into the cost of any school until Emily had made her choice.     

Emily testified she and her mother checked the costs of the state schools where she was accepted but she did not remember the costs any longer nor did she ever figure them out exactly.  She did not apply for financial aid at the state schools because she did not decide to go to any of them.  It was her choice to go to the University.  

Emily chose the University because it is a small school with a good student-teacher ratio.  She did not yet know what she would major in and would be a general arts major until the end of her sophomore year when she had to declare a major.

Richard testified he and Emily periodically discussed the fact she wanted to go to college but they did not dis­cuss the name of a school.  He never discussed with Elizabeth and Emily the costs of a private school as opposed to a state school.  At one point, Emily did call him and tell him she needed $5,000 to attend the University.  Elizabeth and Emily did not ask for his counsel, advice or input in deciding what college Emily would at­tend.   

Richard testified, over objection, to his financial status.  He testified his monthly expenses came close to exceed­ing his monthly income and he had no money saved.  Richard stated he could not pay one-half of $17,000, the approximate cost of one year at the University.  He had no objections to Emily attending one of the state schools to which she was accepted.  

Richard testified he received information from his employer regarding all colleges in the state of Illinois and pre­sented excerpts as an exhibit.  From his exhibit he testified Southern Illinois University at Carbondale would cost $3,182 for tuition and fees and $3,256 for room and board for one year, while Northern Illinois University would cost $3,728 for tuition and fees and $3,300 for room and board, also for one year.  Rich­ard testified he talked to Emily about her college education but not to Elizabeth. 

On rebuttal, Elizabeth testified Richard refused to talk about college when she tried to discuss it with him.  Emily also testified on rebuttal Richard never talked to her about the cost of state schools.  

The trial court took the matter under advisement and issued a written order on July 10, 1996.  The trial court stated although the judgment of dissolution indicated Richard was re­sponsible for one-half of the college expenses of Emily, this did not give her 
carte
 
blanche
 in her selection of a college.  The court indicated a review of Richard's affidavit reflected he had neither the monthly income nor assets to pay college expenses where his share would be in excess of $9,000 per year.  Addition­ally, the court noted Emily stated she would be a general arts major for the first two years of college and there was nothing in the record indicating either the University or its programs were significantly different from the state schools, particularly in the first two years, so as to warrant the higher costs.  There­fore, the trial court found Richard to be responsible for $4,014 per year in educational expenses, which represented one-half of the tui­tion, fees, room and board for a state school and one-half of the supplies listed in Elizabeth's exhibit No. 2.  

Elizabeth filed a motion to reconsider which was de­nied.  In its order denying the motion, the trial court specifi­cally found the agree­ment was to be con­sidered a contract between the parties and the price term was missing.  In such a circum­stance, the trial court found a reason­able price is im­plied, citing 
Ingrassia v. Ingrassia
, 156 Ill. App. 3d 483, 494, 509 N.E.2d 729, 737 (1987).  The trial court found the price range for the state schools, together with Richard's occupation and income, led to a determi­nation a reason­able price was lower than that requested by Elizabeth.

       	On appeal, Elizabeth first contends the settlement agree­ment, as embodied in the judg­ment of dissolution, was unam­biguous and any result making Richard responsible for less than one-half of Emily's college expenses is a modification of the agree­ment.  A child sup­port obliga­tion, spe­cifi­cally one for college expenses, is not modifiable without a peti­tion for modi­fication first being filed.  
In re Marriage of Saw­yer
, 264 Ill. App. 3d 839, 848, 637 N.E.2d 559, 565 (1994).  Elizabeth argues Richard did not file a peti­tion to modify and, therefore, the trial court could not change Richard's obligation for one-half of Emily's college expenses.  The trial court, how­ever, did not modify Richard's obligation to pay one-half of Emily's col­lege expenses.      

The judgment of dissolution indicates it was approved as to form and content by both Elizabeth and Richard and the pro­vision for college expenses is referred to by both parties as an agreed settlement incorporated into the judgment.  This was an agreement between the parties and not a judicial determination of the parties' rights, so we are dealing with a contract between the parties.  
Elliott v. LRSL Enterprises, Inc.
, 226 Ill. App. 3d 724, 728-29, 589 N.E.2d 1074, 1077 (1992).  The construc­tion of the agreement is governed by principles of contract law.  
Elliott
, 226 Ill. App. 3d at 728-29, 589 N.E.2d at 1077.

It is not necessary for a contract to specify all de­tails to be enforceable but it must provide enough information so the details can be determined from the contract.  
Kane v. McDermott
, 191 Ill. App. 3d 212, 217, 547 N.E.2d 708, 712 (1989).  The agreement at issue here stated:

"IT IS FURTHER ADJUDGED that in the event 

that the minor children of the parties shall 

evi­dence the aptitude and desire for a college 

educa­tion, [Richard] shall contribute one-half 

of such educational expenses."

Elizabeth argues since the agreement between the par­ties provided Richard 
shall
 contribute one-half of Emily's educa­tional expenses subject only to her aptitude and desire for high­er education, the agreement is unambiguous and must be en­forced as written, requiring Richard to pay one-half of Emily's college expenses, whatever amount that might be.  She contrasts the lan­guage here with that found in 
In re Marriage of Oldham
, 222 Ill. App. 3d 744, 745-46, 584 N.E.2d 385, 387 (1991), where the father's obli­ga­tion to pay for college expenses was conditioned on the father being "'financially able so to do'" as well as the "'inter­est'" and "'scho­lastic aptitude'" of the child and, final­ly, on the expenses being "necessary and reasonable."  
She notes Richard could have in­cluded lan­guage condi­tioning his obli­gation on rea­sonable­ness and his abil­ity to pay but did not do so and Eliza­beth ar­gues she gave up any claim to mainte­nance or on his prop­erty when she signed the agreement and she cannot now adjust those areas as he is trying to do.  An obliga­tion to pay college expenses is specifically enforceable due to the rights the ex-wife gave up in the settlement agreement.  See 
Gaddis v. Gaddis
, 20 Ill. App. 3d 267, 271-73, 314 N.E.2d 627, 631-32 (1974).

Richard does not contend his obligation to pay college ex­pens­es for Emily is not specifically enforceable nor does he quibble with using contract law to govern the agreement.  He argues the agreement does not set forth a specific price or even a method by which a specific price can be determined.  It only establishes the proportion of the cost that each party must bear.  In Illinois, when a contract is silent as to price, a rea­sonable price will be implied.  
Victory Memorial Hospital v. Rice
, 143 Ill. App. 3d 621, 623, 493 N.E.2d 117, 119 (1986).

Victory Memorial
 dealt with a service contract in which a patient agreed to pay the hospital's regular charges for ser­vices rendered.  When a dispute arose, the hospital argued the agree­ment indicated a definite price, the regular price charged by the hospital.  However, the court held on appeal the term was not definite and, when a contract is silent as to a price term, it will be implied a reasonable price was intended
.  
Vic
tory Memori­al
, 143 Ill. App. 3d at 623-24, 493 N.E.2d at 119.  

The opinion in 
Victory Memorial
 was cited as control­ling in the case of 
Ingrassia
, when the court was asked to in­terpret an almost iden­tical provi­sion re­quiring the father to pay the entire educa­tion­al expenses for his daugh­ter condi­tioned only upon her "'desire and aptitude for a college education.'"  
Ingrassia
, 156 Ill. App. 3d at 494, 509 N.E.2d at 737.

In 
Ingrassia
, the mother filed an emergency motion for college expenses after enrolling her daughter in a private col­lege without notice to the father.  
Ingrassia
, 156 Ill. App. 3d at 493, 509 N.E.2d at 736-37.  She argued the agreement required the father to pay the costs of their daughter's education no matter how much it cost.  The question for the courts was how much the father was obligated to pay under the agreement.  Both the trial and appellate courts agreed the agreement was silent as to how expensive a college education the father was required to provide.  The courts stated the term missing was a price term and under the decision in 
Victory Memorial
 a reasonable price was implied.  
Ingrassia
, 156 Ill. App. 3d at 494, 509 N.E.2d at 737.  The trial court considered detailed evidence with respect to the cost of attending the college chosen by the daughter and found it to be reasonable.  On appeal, the trial court's finding of rea­sonableness was affirmed.  
Ingrassia
, 156 Ill. App. 3d at 497, 509 N.E.2d at 739.

Elizabeth argues the 
Ingrassia
 case differs from this case as it arose from a petition to modify; however, a care­ful re­view of the opinion indicates the college expense issue arose on the mother's motion to enforce the provision requiring the father to pay the expenses (
Ingrassia
, 156 Ill. App. 3d at 493, 509 N.E.2d at 736-37).  Nothing in the 
Ingrassia
 opinion suggests the father filed a counterpetition requesting modification of his obligation to pay college expenses. 

Additional support for finding a reasonable
 price is implied in an agreement between two divorcing parents, 
i.e.
, where one is required to pay for an expense of the children, is found in 
In re Marriage of Roth
, 99 Ill. App. 3d 679, 426 N.E.2d 246 (1981).  
Roth
 dealt not with college expenses but with an agree­ment where­by the father would pay for a bar mitzvah or con­firma­tion cele­bration and party for each of the three children of the parties.  The agreement set no limit on the cost of such a party.  The ex-wife argued the agreement's terms were unambiguous and set no limit.  The father argued a condition of reasonable­ness was im­plied.  On appeal, the court agreed reasonableness was implicit, but found the father failed to show the party for his son was unreasonably expensive for a person with the father's income and standard of living.  
Roth
, 99 Ill. App. 3d at 684, 426 N.E.2d at 250.

We find 
Ingrassia
 to be on point.  Richard is not con­testing his obligation to pay one-half of the college expenses for Emily, only the reasonableness of the expenses proposed by Eliza­beth.  Although the agreement itself could have used the term "reasonable," as the agreement in 
Oldham
 did, we find it is an implied term under contract law where a contract is silent as to price or another, more specific method of determining price.

The trial court did not modi­fy the agree­ment with­out a mo­tion to do so on file.  Instead, it implied a reasonable price term in in­ter­pret­ing the con­tract in order to en­force it.

Elizabeth next argues the trial court erred in resort­ing to factors such as Richard's financial resources and the comparative costs of the University and the state col­leges in Illinois in determining a reasonable price for college expens­es where the obligation to pay those expenses has been provided for in a settlement agreement.  

Section 513(a)(2) of the Act pro­vides, upon ap­pli­ca­tion, the trial court may make awards from the prop­erty and in­come of ei­ther or both parents for the educa­tional expenses of their chil­dren.  750 ILCS 5/513(a)(2) (West 1996).  In making such awards the Act provides the court shall consider the finan­cial resources of both parents, the stan­dard of living the child would have enjoyed if the mar­riage had not been dis­solved, the financial resources of the child and other rele­vant factors.  750 ILCS 5/513(b) (West 1996).  Other relevant factors have been held to include the cost of the school, the programs offered at the school, the child's scho­las­tic aptitude, how the school meets the child's goals, and the bene­fits the child will receive from at­tend­ing the school.  
In re Marriage of Spear
, 244 Ill. App. 3d 626, 630, 613 N.E.2d 358, 360-61 (1993).  Anoth­er factor that may be consid­ered is whether a divorced parent needs to pay for a pri­vate school education when adequate public schools are avail­able.  
In re Support of Pearson
, 111 Ill. 2d 545, 551-52, 490 N.E.2d 1274, 1277 (1986).  

Elizabeth argues the parties have not requested the trial court to determine their parental responsibilities for a child's educational expenses under section 513(a)(2) of the Act but they have already agreed they are re­spon­sible for Emily's college expenses.  Therefore, the factors used to make determina­tions under section 513(b) are inapplica­ble.  Elizabeth relies on the cases of 
In re Marriage of Houston
, 150 Ill. App. 3d 608, 501 N.E.2d 1015 (1986), and 
In re Marriage of Holderrieth
, 181 Ill. App. 3d 199, 536 N.E.2d 946 (1989), to support her argument.  Although both cases contain language dis­cussing the fact a set­tlement agreement controls the rights and obligations of the parties over section 513(b) factors, neither case dealt with the issue of a reasonable price for college costs and neither case supports Elizabeth's position in this case.   				

In 
Houston
, the mother filed a petition for a rule to show cause why the father should not be held in contempt for failure to comply with the settlement agreement that required the father to pay college expenses for the daughter of the par­ties "'if she attends college.'"  
Houston
, 150 Ill. App. 3d at 610, 501 N.E.2d at 1016-17.  The court noted the mother sought en­force­ment of the set­tlement agreement.  
Houston
, 150 Ill. App. 3d at 614, 501 N.E.2d at 1019.  The father simply stopped paying for college expenses when he was unemployed and then also argued he should not have to pay for any more than two years at a junior college.  He wanted to relieve himself of his obligation to pay college ex­penses altogether.  The court in 
Houston
 found the agreement to pay college expenses was unqualified and the father's obligation to pay college expenses was not qualified by his financial abili­ty or his right to participate in the selec­tion of college at­tended or course of study by his daughter.  
Houston
, 150 Ill. App. 3d at 614, 501 N.E.2d at 1019.  The court stated neither these factors nor any others under section 513(b) of the Act would ex­cuse his duties under the settlement agree­ment.

In 
Holderrieth
 the father was obligated to pay college or professional school expenses based on the desire and aptitude of the children and his ability to pay such expenses.  
Holderrieth
, 181 Ill. App. 3d at 200-01, 536 N.E.2d at 948.  The mother again filed a petition for rule to show cause because the father was refusing to pay education expenses for their son.  She sought enforcement of the settlement agreement.  
Holderrieth
, 181 Ill. App. 3d at 201, 536 N.E.2d at 948.  The mother then was permitted to file an amended petition seeking relief under sec­tion 513 of the Act.  The issue involved the son's choice of school.  The son had chosen a trade school and, as the agreement specifi­cally stated a college or professional school, the father claimed he had no duty to pay for his son's educational expenses at a trade school.  The trial court based its decision on section 513 and required the father to pay the trade school expenses for the son.  
Holderrieth
, 181 Ill. App. 3d at 201-02, 536 N.E.2d at 948.  On appeal the court concluded the settlement agreement controlled over the provisions of section 513 (
Holderrieth
, 181 Ill. App. 3d at 206, 536 N.E.2d at 951) and found the definition of college or professional school as used in the settlement agreement did not include a trade school (
Holderrieth
, 181 Ill. App. 3d at 204-05, 536 N.E.2d at 950-51).  Therefore, the father was found to have no obligation under the settlement agreement to pay for a trade school education.  
Holderrieth
, 181 Ill. App. 3d at 205, 536 N.E.2d at 951.

Richard is not seeking to use the section 513 fac­tors to avoid paying for one-half of Emily's college education.  He is only ask­ing the trial court to in­ter­pret the con­tract as re­quir­ing a reason­able price for that educa­tion.  He then seeks a de­termina­tion of what is reason­able under the cir­cum­stances of this case.    		    

In order to make such an interpretation, the trial court would have to use the factors found under section 513(b) of the Act.  Both the trial court and Rich­ard sug­gest sec­tion 513(b) factors were not considered but it is clear they were.  We find nothing wrong with their use here.  The trial court was not read­justing the parties' agreed obliga­tions to pay Emily's college expenses but simply interpreting the contract by deter­mining a reasonable price.

The standard of living the child would have enjoyed had the mar­riage not been dissolved and the financial resources of both parents are factors specifically set forth in section 513(b) of the Act.  750 ILCS 5/513(b) (West 1996).  There is no evi­dence it was the in­tent of the par­ties when they entered into the agree­ment for college expenses that Emily could attend 
any
 col­lege, regard­less of cost.  This agreement took place 10 years before their child was ready for col­lege.  If the par­ties had not been di­vorced, they likely would have discussed the best col­lege situ­ation for Emily and taken into con­sider­ation their in­come, Emily's inter­ests and aptitudes, and the costs of the vari­ous schools Emily was inter­ested in attend­ing.  One of the spous­es would not have sim­ply gone out with Emily and chosen a school without input from the other par­ent other than asking him to write a tuition check.  The only way to determine a rea­sonable price would be to use the same factors two married par­ents would use.  

Elizabeth argues the trial court should not be allowed to compare the price of state schools with that of a private school to determine reasonableness because a private school would always be more expensive than a state school.  However, as noted by the trial court, another factor to be considered is whether there are special programs or attributes of a school that would make the additional costs of a private school more reasonable under the circumstances.  See 
Pearson
, 111 Ill. 2d at 551-52, 490 N.E.2d at 1277; 
Spear
, 244 Ill. App. 3d at 630, 613 N.E.2d at 360-61.  There was scant evidence of that here.  		

Elizabeth argues the burden of proof is on the party seeking to determine a price is unreasonable as the complaining party in both 
Ingrassia
 and 
Roth
 was required to do.  See 
Ingrassia
, 156 Ill. App. 3d at 494, 509 N.E.2d at 737; 
Roth
, 99 Ill. App. 3d at 684, 426 N.E.2d at 250.
  She contends Richard did not show the cost of the University was unreasonable.  However, he did not need to present his own evidence in order to meet his burden of proof when Emily's testimony itself did not provide meaningful rea­sons for her choice of the University over the state schools.  He only needed to show the costs of the state schools and his fi­nances.  The trial court then was able to draw the conclusion there was no advantage shown to make Richard pay more than the state school costs, particularly in view of his financial situa­tion.

We find the trial court did not err in using section 513(b) factors to determine a reasonable price for college ex­pens­es.  Elizabeth presented no evidence indicating why it was nec­es­sary or more ap­propriate for Emily to choose the Univer­sity over state schools where she was also accepted.  Richard's evi­dence of the lower costs at those schools, coupled with the evi­dence of his financial means, combined to make the higher costs of the University unreasonable.

Finally, Elizabeth argued at the time she filed her motion to reconsider the trial court's findings that Richard should be estopped from complaining of Emily's choice of schools because of his acquiescence in allowing her to enroll at the University.  She argues Richard's conduct and words amount to either promisso­ry or equitable estoppel.

The elements of promissory estoppel are (1) an unam­bigu­ous promise; (2) reliance on such promise by the promisee; (3) the promisor expects and foresees such reliance; and (4) the prom­isee relies on the promise to her injury.  
Cullen Distribut­ing, Inc. v. Petty
, 164 Ill. App. 3d 313, 318, 517 N.E.2d 733, 737 (1987).  Elizabeth argues the unambiguous promise made by Richard was his agreement to pay one-half of Emily's college education expenses.  The reliance was the fact the agreement provided a portion of the consideration for the settlement agree­ment and her waiver of maintenance as well as all her rights in any of Richard's property.  Elizabeth asserts Richard expected and fore­saw her reliance on his promise when he signed the agree­ment, approving it as to form and content.  Her injury, she ar­gues, oc­curred when she paid all of Emily's expenses to the date of the court hearing and her injury will increase with the re­ceipt of the initial statement for payment from the University, which Eliz­abeth expected in July 1996.    

This argument is flawed because Richard has not broken his promise to pay one-half of Emily's college expenses.  This case in­volved a contract without a price term, which required the de­ter­mination of a reasonable price.  This case does not involve the breach of an unambiguous promise nor did the evi­dence support such a find­ing.  

The evidence indicated Richard was willing to pay one- half of reasonable college expenses.  There was no indication in the record Richard's promise to pay one-half of the college ex­penses was even part of the reason Elizabeth waived maintenance and gave up any rights in Richard's property.  Finally, Elizabeth obligated herself to pay for tui­tion and room and board at the University without first con­sult­ing Richard as to the reason­able­ness of the costs.

Next Elizabeth argues Richard should be equitably es­topped from complaining of Emily's choice of colleges.  The ele­ments of equitable estoppel are (1) words or conduct amounting to misrepresentation or concealment of material facts; (2) knowl­edge on the part of the person against whom the estoppel is as­serted that the representations were untrue; (3) the truth of the rep­re­senta­tions must be unknown to the party asserting the estoppel; (4) the party making the representations must reasonably expect they will be acted upon by the party asserting estoppel or the public generally; (5) the party as­sert­ing the es­top­pel must have re­lied upon the con­duct or rep­resenta­tions in good faith; and (6) the party as­serting the estop­pel must have so acted be­cause of such repre­sen­tations or conduct that she would be preju­diced if the first party is per­mitted to deny the truth thereof.  
Vaughn v. Speaker
, 126 Ill. 2d 150, 162-63, 533 N.E.2d 885, 890 (1988).

  		Elizabeth argues Richard's conduct in failing to file a petition to modify amounted to concealment of the material fact he would attempt to modify the settlement agreement at the time of her enforcement proceeding.  She argues his signature on the settlement agreement coupled with his later successful modifica­tion of the dissolution order in this case indicated his original approval of the agree­ment was a misrepresentation.  She had no way of knowing his representations were untrue and she reasonably relied on them by both signing the agreement and then enrolling Emily in the Uni­versity based upon Richard's promise to pay one- half of Emily's expenses there.  Elizabeth contends Richard must have intended her to rely on his representations and she has been prejudiced by her reliance on them.  Elizabeth argues Richard sat by and did nothing even though he knew Emily had decided to en­roll at the University.  She contends he acquiesced in Emily's choice and should now be estopped from challenging the cost for her to attend the college of her choice.

  		The evidence is not so clear-cut, however.  The only mention of the University in the testimony was that Emily once called Richard and told him she needed $5,000 to attend the Uni­versity.  The testimony indicated the parties never sat down together to discuss Emily's choice of college, the expenses in­volved or the available funds to pay for her choice.  Perhaps Emily made her decision based on her and Elizabeth's belief Rich­ard was re­spon­si­ble for one-half of what­ev­er ex­pense she chose to incur.  That belief was not induced by any misrepresentations by Richard nor does the evidence show he acquiesced in Emily's choice of college.  

There is no evidence Richard was aware Emily had al­ready enrolled at the University.  There is, however, evidence Richard obtained information regarding the costs of state schools to which Richard knew Emily had been accepted.  This was some­thing Elizabeth and Emily did not do.  Richard testi­fied he was not consulted in any way about Emily's specific col­lege plans, although he was aware she had a general desire to attend college and he was proud of her academic ability.  Elizabeth tes­ti­fied, however, Richard refused to discuss college plans.  The discrep­ancy here was a credibility issue, which is within the prov­ince of the trial court to resolve.  
People v. Sanchez
, 131 Ill. 2d 417,  426, 546 N.E.2d 574, 579 (1989).

Equitable estoppel was not proved by Richard's fail­ure to file a petition to modify, which he did not need to do, nor was there evidence he acquiesced in Emily's deci­sion to at­tend the University.

The judgment of the trial court is af­firmed.

Affirmed.

GARMAN and GREEN, JJ., concur.